This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, STEWART, and GEIS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Isaiah M. THATCHER
                 Interior Communications Electrician
                 Seaman Apprentice (E-2), U.S. Navy
                             Appellant

                             No. 202000045

                         Decided: 27 January 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                       Ryan Stormer (arraignment)
                        Benjamin Robertson (trial)

 Sentence adjudged on 19 November 2019 by a special court-martial
 convened at Naval Station Great Lakes, Illinois, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for twelve months, and a bad-conduct discharge.

                             For Appellant:
                     Captain Brian L. Farrell, USMC

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Thatcher, NMCCA No. 202000045
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2